UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1444



ANGELA GOODWATER,

                                               Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner   of   Social
Security,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:05-cv-03480-JFA)


Submitted:   January 15, 2008              Decided:   February 4, 2008


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beatrice E. Whitten, Mount Pleasant, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Robert F. Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina; Carolyn
Cooper, Special Assistant United States Attorney, Denver, Colorado,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angela   Goodwater   appeals    the   district    court’s   order

accepting the magistrate judge’s recommendation to affirm the

Commissioner’s termination of disability insurance benefits and

supplemental security income.      We must uphold the decision to deny

benefits if the decision is supported by substantial evidence and

the correct law was applied.         See 42 U.S.C. § 405(g) (2000);

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).                  We have

thoroughly reviewed the parties’ briefs, administrative record, and

the   materials   submitted   in   the   joint   appendix,    and   find   no

reversible error.      Accordingly, we affirm.         See Goodwater v.

Astrue, No. 0:05-cv-03480-JFA (D.S.C. Mar. 30, 2007).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    AFFIRMED




                                   - 2 -